IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 272 WAL 2016
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
            v.                            :
                                          :
                                          :
LAKISHA MARIE WARD-GREEN,                 :
                                          :
                   Petitioner             :


                                      ORDER



PER CURIAM

      AND NOW, this 21st day of December, 2016, the Petition for Allowance of

Appeal is GRANTED. The issues, as stated by petitioner are:


      (1)   Whether the exception to the timeliness requirement of the PCRA for
            after-discovered facts requires the petitioner to file her PCRA Petition
            before verifying unknown, but suspected, facts through expert analysis.

      (2)   Whether the Court of Common Pleas’ determination of the deadline to file
            a PCRA petition for after-discovered evidence is entitled to deference by
            the Superior Court.